141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William Eugene DUNN;  Sherry Lyn Steffens Cavaness, Appellants,v.Louis Dewayne HELTON;  Curtis Davis; Frank Ciliberto, Appellees.
No. 97-2759.
United States Court of Appeals, Eighth Circuit.
Submitted April 6, 1998.Filed April 16, 1998.

Appeal from the United States District Court for the Eastern District of Missouri
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
William Eugene Dunn and Sherry Lyn Steffens Cavaness appeal from the final judgment entered in the District Court1 for the Eastern District of Missouri following an adverse jury verdict in their 42 U.S.C. § 1983 action.  Upon a careful review of the record and the parties' submissions on appeal, we believe the district court did not err in granting defendant Louis Dewayne Helton's motion in limine, in denying Dunn's and Cavaness's motion in limine, in granting judgment as a matter of law to defendants Curtis Davis and Frank Ciliberto on Dunn's and Cavaness's "failure to intervene" claim, and in denying Dunn's and Cavaness's motion for a new trial.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri